EXHIBIT 10.1


CREDIT AGREEMENT



dated as of March 23, 2005

among

HEALTHTRONICS, INC.

The Lenders From Time to Time Party Hereto

and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

J. P. MORGAN SECURITIES INC.,
as Arranger

BANK OF AMERICA, N.A.,
as Syndication Agent





--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
ARTICLE I Definitions
         SECTION 1.01 Defined Terms
         SECTION 1.02 Classification of Loans and Borrowings
         SECTION 1.03 Terms Generally
         SECTION 1.04 Accounting Terms
ARTICLE II The Credits
         SECTION 2.01 Loans
         SECTION 2.02 Loans and Borrowings
         SECTION 2.03 Requests for Borrowings
         SECTION 2.04 Letters of Credit
         SECTION 2.05 Funding of Borrowings
         SECTION 2.06 Interest Elections
         SECTION 2.07 Termination and Reduction of Commitments
         SECTION 2.08 Repayment of Loans; Evidence of Debt
         SECTION 2.09 Prepayment of Loans
         SECTION 2.10 Fees
         SECTION 2.11 Interest
         SECTION 2.12 Alternate Rate of Interest
         SECTION 2.13 Increased Costs
         SECTION 2.14 Break Funding Payments
         SECTION 2.15 Taxes
         SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs
         SECTION 2.17 Mitigation Obligations; Replacement of Lenders
         SECTION 2.18 Swingline Loans
         SECTION 2.19 Defaulting Lender
         SECTION 2.20 Amortization of Term Loans B
ARTICLE III Representations and Warranties
         SECTION 3.01 Organization; Powers
         SECTION 3.02 Authorization; Enforceability
         SECTION 3.03 Governmental Approvals; No Conflicts
         SECTION 3.04 Financial Condition
         SECTION 3.05 Properties
         SECTION 3.06 Litigation and Environmental Matters
         SECTION 3.07 Compliance with Laws and Agreements
         SECTION 3.08 Investment and Holding Company Status
         SECTION 3.09 Taxes
         SECTION 3.10 ERISA
         SECTION 3.11 Disclosure
         SECTION 3.12 Subsidiaries
         SECTION 3.13 Insurance
         SECTION 3.14 Labor Matters
         SECTION 3.15 Solvency
         SECTION 3.16 Material Property Subject to Security Documents
Page
1
1
21
21
21
21
21
22
23
24
28
28
30
30
31
33
34
35
35
36
37
39
41
41
43
43
44
44
44
44
44
45
45
45
45
46
46
46
46
46
47
47
47



i




--------------------------------------------------------------------------------

ARTICLE IV Conditions
         SECTION 4.01 Effective Date
         SECTION 4.02 Term Loans B
         SECTION 4.03 Each Credit Event
ARTICLE V Affirmative Covenants
         SECTION 5.01 Financial Statements and Other Information
         SECTION 5.02 Notices of Material Events
         SECTION 5.03 Information Regarding Borrower
         SECTION 5.04 Existence; Conduct of Business
         SECTION 5.05 Payment of Obligations
         SECTION 5.06 Maintenance of Properties
         SECTION 5.07 Insurance
         SECTION 5.08 Casualty and Condemnation
         SECTION 5.09 Books and Records; Inspection Rights
         SECTION 5.10 Compliance with Laws
         SECTION 5.11 Use of Proceeds and Letters of Credit
         SECTION 5.12 Further Assurances
         SECTION 5.13 Financial Covenants
         SECTION 5.14 Maintain Rating
         SECTION 5.15 Post-Closing Matters
ARTICLE VI Negative Covenants
         SECTION 6.01 Indebtedness
         SECTION 6.02 Liens
         SECTION 6.03 Fundamental Changes
         SECTION 6.04 Investments, Loans, Advances and Guarantees
         SECTION 6.05 Asset Sales
         SECTION 6.06 Swap Agreements
         SECTION 6.07 Restricted Payments
         SECTION 6.08 Transactions with Affiliates
         SECTION 6.09 Restrictive Agreements
         SECTION 6.10 Amendment of Material Documents
         SECTION 6.11 Additional Subsidiaries
         SECTION 6.12 Sale and Leaseback Transactions
         SECTION 6.13 Capital Expenditures
         SECTION 6.14 Acquisitions
ARTICLE VII Events of Default
ARTICLE VIII The Administrative Agent
ARTICLE IX Miscellaneous
         SECTION 9.01 Notices
         SECTION 9.02 Waivers; Amendments
         SECTION 9.03 Expenses; Indemnity; Damage Waiver
         SECTION 9.04 Successors and Assigns
         SECTION 9.05 Survival
         SECTION 9.06 Counterparts; Integration; Effectiveness
         SECTION 9.07 Severability
         SECTION 9.08 Right of Setoff
47
47
49
49
50
50
51
51
52
52
53
53
53
53
53
53
53
54
54
54
54
55
55
56
56
57
57
58
58
58
58
59
59
59
59
61
63
65
65
66
67
69
72
72
72
72



ii




--------------------------------------------------------------------------------

         SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
         SECTION 9.10 WAIVER OF JURY TRIAL
         SECTION 9.11 Headings
         SECTION 9.12 Confidentiality
         SECTION 9.13 Interest Rate Limitation
         SECTION 9.14 Syndication Agent
         SECTION 9.15 USA Patriot Act 73
73
74
74
74
75
75


SCHEDULES AND EXHIBITS:
Exhibit A – Assignment and Assumption
Exhibit B – Compliance Certificate
Exhibit C-1 – Revolving Note
Exhibit C-2 – Swingline Note
Exhibit C-3 – Term Note B

Schedule 2.01 – Commitments
Schedule 3.12 – Consolidated Entities
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.07 – Permitted Restricted Payments
Schedule 6.08 – Permitted Transactions With Affiliates


iii




--------------------------------------------------------------------------------

CREDIT AGREEMENT


         CREDIT AGREEMENT (as amended, modified, restated, supplemented and in
effect from time to time, herein called this "Agreement") dated as of March 23,
2005 (the "Effective Date"), among HEALTHTRONICS, INC., a Georgia corporation,
the LENDERS party hereto, BANK OF AMERICA, N.A., as Syndication Agent, and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders.


ARTICLE I.

Definitions


         The parties hereto agree as follows:


         SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


         "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.


         "Accounts" shall have the meaning assigned to it in the Uniform
Commercial Code enacted in the State of New York in force on the Effective Date.


         "Additional Collateral" shall have the meaning ascribed to such term in
Section 5.03(b) hereof.


         "Additional Collateral Event" shall have the meaning ascribed to such
term in Section 5.03(b) hereof.


         "Adjusted EBITDA" means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (a)
income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses, and (f) in 2005, one-time recognition
of synergies resulting from the merger of Borrower with Prime Medical, and of
restructuring, reorganization and other expenses related to the merger of
Borrower with Prime Medical and Borrower’s reorganization of its manufacturing
division completed in December 2004 not in excess of a total aggregate amount of
$18,600,000 and minus, (a) to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income, (ii)
any extraordinary, unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income or gains, and
(b) any cash payments made during such period in respect of items described in
clause (e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For the purposes of
calculating Adjusted EBITDA for any period of four consecutive fiscal quarters
(each, a “Reference Period”) pursuant to any determination of the Total Leverage
Ratio, (i) if at any time during such Reference Period Borrower or any
Subsidiary shall have made any Material Disposition, the Adjusted EBITDA for
such Reference Period shall be reduced by an amount equal to the Adjusted EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Adjusted EBITDA (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period Borrower or any Subsidiary shall have made
a Material Acquisition, Adjusted EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes a
controlling interest in the common stock or other equity interest of a
non-natural Person and (b) involves the payment of consideration by Borrower and
its Subsidiaries in excess of $2,000,000; and “Material Disposition” means any
sale, transfer, lease or other disposition of property or series of related
sales, transfers, leases or other dispositions of property that yields gross
proceeds to Borrower or any of its Subsidiaries in excess of $2,000,000.




--------------------------------------------------------------------------------

         "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.


         "Administrative Agent" means JPMorgan Chase Bank, National Association,
in its capacity as administrative agent for the Lenders hereunder, and its
successors in that capacity.


         "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.


         "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


         "Alternate Base Rate" means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.


         "Applicable Percentage" means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.


2




--------------------------------------------------------------------------------

         “Applicable Rate” means, (i) 0.75% with respect to any Term Loan B ABR
Loan and 1.75% with respect to any Term Loan B Eurodollar Loan and (ii) with
respect to any Revolving ABR Loan or Revolving Eurodollar Loan or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum as of the applicable day set forth below under the caption “ABR
Spread for Revolving Loans”, “Eurodollar Spread for Revolving Loans” or
“Commitment Fee Rate”, as the case may be, based upon the Total Leverage Ratio
as of the most recent determination date:



Total Leverage Ratio


--------------------------------------------------------------------------------

Eurodollar
Spread for
Revolving Loans

--------------------------------------------------------------------------------


ABR Spread for
Revolving Loans

--------------------------------------------------------------------------------



Commitment Fee Rate

--------------------------------------------------------------------------------

   Category 5: greater   2 .25% 1 .25% 0 .50% than or equal to 3.00         to
1.00     Category 4: greater  2 .00% 1 .00% 0 .375% than or equal to 2.50  to
1.00 but less than       3.00 to 1.00     Category 3: greater  1 .75% 0 .75% 0
.375% than or equal to 2.00  to 1.00 but less than       2.50 to 1.00   
 Category 2: greater  than or equal to 1.50  to 1.00 but less than  1 .50% 0
.50% 0 .30%      2.00 to 1.00    Category 1: less than  1 .25% 0 .25% 0 .025%
     1.50 to 1.00 


For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of Borrower’s fiscal year based upon
Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; but the
Total Leverage Ratio shall be deemed to be in Category 5 at any time that an
Event of Default has occurred which is continuing or at the request of the
Required Lenders if Borrower fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) or (b),
during the period from the deadline for delivery thereof until such consolidated
financial statements are received. Notwithstanding the foregoing, for the period
through and including June 30, 2005, the Eurodollar Spread for Revolving Loans
shall be 1.75%, the ABR Spread for Revolving Loans shall be 0.75% and the
Commitment Fee Rate shall be 0.375%.


3




--------------------------------------------------------------------------------

         “Approved Fund” has the meaning assigned to such term in Section 9.04.


         "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


         "Board" means the Board of Governors of the Federal Reserve System of
the United States of America and any successor entity performing similar
functions.


         "Borrower" means HEALTHTRONICS, INC., a Georgia corporation.


         "Borrowing" means (a) Loans of the same Class and Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect and (b) a Swingline Loan.


         "Borrowing Request" means a request by Borrower for a Borrowing in
accordance with Section 2.03.


         "Business Day" means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


         "Capital Expenditures" means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Borrower and its consolidated
Subsidiaries during such period, but excluding expenditures for the restoration,
repair or replacement of any fixed or capital asset which was destroyed or
damaged, in whole or in part, to the extent financed by the proceeds of an
insurance policy maintained by such Person.


         "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.


4




--------------------------------------------------------------------------------

         “Change of Control” means a change resulting when any Unrelated Person
or any Unrelated Persons acting together which would constitute a Group together
with any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 40%
of the aggregate voting power of all classes of Voting Stock of Borrower or (ii)
succeed in having sufficient of its or their nominees elected to the Board of
Directors of Borrower such that such nominees, when added to any existing
directors remaining on the Board of Directors of Borrower after such election
who are Affiliates or Related Persons of such Person or Group, shall constitute
a majority of the Board of Directors of Borrower. As used herein (a)
“Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s Affiliates
until such tendered securities are accepted for purchase or exchange; (b)
“Group” means a “group” for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended; (c) “Unrelated Person” means at any time any Person
other than Borrower or any Subsidiary of Borrower and other than any trust for
any employee benefit plan of Borrower or any Subsidiary of Borrower; (d)
“Related Person” of any Person shall mean any other Person owning (1) 12-1/2% or
more of the outstanding common stock of such Person or (2) 12-1/2% or more of
the Voting Stock of such Person; and (e) “Voting Stock” of any Person shall mean
capital stock of such Person which ordinarily has voting power for the election
of directors (or persons performing similar functions) of such Person, whether
at all times or only so long as no senior class of securities has such voting
power by reason of any contingency.


         "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
binding request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement.


         "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans B or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Term Loan B
Commitment.


         "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


         "Collateral" means any and all "Collateral", as defined in any
applicable Security Document.


         "Commitment" means a Revolving Commitment or a Term Loan B Commitment,
or any combination thereof (as the context requires).


         “Consolidated Current Assets” means, at any date, all amounts (other
than cash and Permitted Investments) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its Subsidiaries at such date.


5




--------------------------------------------------------------------------------

         “Consolidated Current Liabilities” means, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Borrower
and its Subsidiaries at such date, but excluding (a) the current portion of any
Indebtedness of Borrower and its Subsidiaries and (b) without duplication of
clause (a) above, all Indebtedness consisting of Revolving Loans or Swingline
Loans to the extent otherwise included therein.


         “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of Borrower) in which Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document and other than
restrictions on distributions being made more frequently than quarterly that may
be set forth in the organizational documents of Excluded Subsidiaries) or legal
requirement applicable to such Subsidiary.


         “Consolidated Working Capital” means, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.


         "Contribution Agreement" means that certain Contribution Agreement
dated concurrently herewith by and among Borrower and the other Loan Parties, as
the same may be amended, modified, supplemented and restated--and joined in
pursuant to a joinder agreement--from time to time.


         "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


         "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.


         “Defaulting Lender” shall have the meaning ascribed to such term in
Section 2.19(a) hereof.


         "Dollars" or "$" refers to lawful money of the United States of
America.


         “Earn-Out Indebtedness” means, in connection with each acquisition
permitted pursuant to Section 6.14 hereof in which an earn-out payment or other
post-closing payment or payments is or may be due pursuant to the applicable
purchase or acquisition agreement, the projected aggregate amount of such
earn-out or post-closing payments that would be or become due based upon all
events or circumstances that have occurred as of any date of determination,
regardless of whether any such payments are then actually payable under the
terms of the applicable purchase or acquisition agreement.


6




--------------------------------------------------------------------------------

         "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions, notices issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


         "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


         "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, or any
warrants, options or other rights to acquire such interests.


         "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


         "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


         "ERISA Event" means (a) any "reportable event", as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any of its ERISA Affiliates from a plan
administrator of any written notice of intent to terminate any Plan or Plans
pursuant to Section 4041(a)(2) of ERISA or the institution of a proceeding by
the PBGC to terminate a Plan pursuant to Section 4042 of ERISA or to appoint a
trustee to administer any Plan; (f) the incurrence by Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Borrower
or any of its ERISA Affiliates of any written notice, or the receipt by any
Multiemployer Plan from Borrower or any of its ERISA Affiliates of any written
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


7




--------------------------------------------------------------------------------

         "Eurodollar", when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.


         "Event of Default" has the meaning assigned to such term in Article
VII.


         “Excess Cash Flow” means, for any fiscal year of Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the sale, transfer, lease
or other disposition of property by Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income over (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by Borrower and its Subsidiaries in cash during such fiscal year on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans B during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans B) of Borrower and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of non-cash gain on the sale, transfer, lease or
other disposition of property by Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income and (vii) the
aggregate amount of all optional prepayments of Revolving Loans that occur on or
prior to September 30, 2005 (not to exceed $15,000,000). Excess Cash Flow shall
not include any proceeds of the Term Loans B.


         “Excluded Assets” means (a) assets owned by Excluded Subsidiaries, (b)
Equity Interests in Excluded Subsidiaries, (c) the real property owned by
Borrower in Austin, Texas as of the Effective Date, (d) certificate of title
property owned by the Loan Parties with an aggregate book value not exceeding
$2,500,000, (e) 35% of the Equity Interests in and to each Foreign Subsidiary,
and (f) assets owned by Foreign Subsidiaries.


         “Excluded Subsidiaries” means Subsidiaries of Borrower with respect to
which Borrower and its Subsidiaries own less than one hundred percent (100%) of
the Equity Interests.


         "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, net receipts or capital by the
United States of America, or by the jurisdiction (or political subdivision
thereof) under the laws of which such recipient is organized, in which it is
engaged in business or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction (or political subdivision thereof) in which Borrower
is located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender (i) at the time such Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
2.17(b)) becomes a party to this Agreement (or designates a new lending office);
(ii) that is attributable to such Foreign Lender’s failure to comply with
Section 2.15(e) for any reason (including, without limitation, the failure of
the Foreign Lender to deliver the forms referred to in Section 2.15(e) by reason
of its inability to qualify for total exemption from United States withholding
tax or if the information on any forms or documents are untrue or inaccurate on
the date delivered in any material respect), (iii) if such Foreign Lender shall
have delivered to Borrower a Form W-8BEN and/or Form W-8ECI (or any subsequent
versions thereof or successors thereto) pursuant to Section 2.15(e), and such
Foreign Lender shall not at any time be entitled to complete exemption from
deduction or withholding of United States Federal income tax in respect of
payments by Borrower hereunder for any reason or (iv) if such Foreign Lender is
treated as a “conduit entity” within the meaning of U.S. Treasury Regulations
Section 1.881-3 or any successor provision, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to Section
2.15(a).


8




--------------------------------------------------------------------------------

         "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent. Any change
in the Federal Funds Effective Rate shall be effective from and including the
effective date of such change.


         "Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of Borrower.


         "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located or is otherwise a
“foreign person” within the meaning of Treasury Regulations Section 1.1441-1(c).
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


         “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia.


9




--------------------------------------------------------------------------------

         "GAAP" means generally accepted accounting principles in the United
States as in effect from time to time, except that for purposes of Section 5.13,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 5.01(a). In the event that
any Accounting Change shall occur and such change results in a material change
in the method of calculation of financial covenants, standards or terms in this
Agreement, then Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating Borrower’s financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made. Until
such time as such an amendment shall have been executed and delivered by
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.


         "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


         "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


         "Guarantors" means each Subsidiary of Borrower other than the Excluded
Subsidiaries.


         “Guaranty” means that certain Guaranty dated concurrently herewith
executed by the initial Guarantors in favor of the Administrative Agent and any
and all other guaranties now or hereafter executed in favor of the
Administrative Agent relating to the Obligations hereunder and the other Loan
Documents, as any of them may from time to time be amended, modified, restated
or supplemented.


10




--------------------------------------------------------------------------------

         "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


         "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(including Earn-Out Indebtedness but excluding current accounts payable incurred
in the ordinary course of business) required to be reflected as liabilities on
such Person’s balance sheet pursuant to GAAP, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.


         "Indemnified Taxes" means Taxes other than Excluded Taxes.


         “Indemnitee” shall have the meaning ascribed to such term in Section
9.03(b) hereof.


         "Interest Coverage Ratio" means, as of any day, the ratio of (a)
Adjusted EBITDA for the 12 months ending on such date to (b) Interest Expense
for such 12-month period, determined in each case on a consolidated basis for
Borrower and its Subsidiaries.


         "Interest Election Request" means a request by Borrower to convert or
continue a Revolving Borrowing or Term Loan B Borrowing in accordance with
Section 2.06.


         "Interest Expense" means, for any period, total interest expense
accruing on Indebtedness of Borrower and its Subsidiaries, on a consolidated
basis, during such period (including interest expense attributable to Capital
Lease Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.


         "Interest Payment Date" means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each February, May, August and November,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


11




--------------------------------------------------------------------------------

         "Interest Period" means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


         "Inventory" shall have the meaning assigned to it in the Uniform
Commercial Code enacted in the State of New York in force on the Effective Date.


         "Issuing Bank" means JPMorgan Chase Bank, National Association, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.04(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank reasonably acceptable to Borrower, in which case the term
"Issuing Bank" shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.


         "LC Disbursement" means a payment made by the Issuing Bank pursuant to
a Letter of Credit.


         "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of Borrower at such time. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.


         “Lender Default” shall have the meaning ascribed to such term in
Section 2.19(a) hereof.


         "Lenders" means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
"Lenders" includes the Swingline Lender.


         "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.


         "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
generally recognized substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the "LIBO Rate"
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/16 of 1%) at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.


12




--------------------------------------------------------------------------------

         "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.


         "Loan Documents" means, collectively, this Agreement, the Notes, the
Guaranty, the Security Documents, the Notice of Entire Agreement, the
Contribution Agreement, any subordination agreement relating to Subordinated
Debt, and all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.


         "Loan Parties" means Borrower and each of its Subsidiaries (other than
Foreign Subsidiaries and other than the Excluded Subsidiaries) and shall also
include each Guarantor.


         “Loans” means the loans made by the Lenders to Borrower pursuant to
this Agreement.


         "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations or financial condition of Borrower and its
Subsidiaries taken as a whole, (b) the validity or enforceability against
Borrower or any Guarantor of its obligations under this Agreement or any other
Loan Document or (c) the rights of, or remedies available to, the Administrative
Agent or the Lenders under this Agreement or any other Loan Document.


         "Material Indebtedness" means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Borrower and any of its Subsidiaries (other than Excluded
Subsidiaries) in an aggregate principal amount exceeding $7,500,000. For
purposes of determining Material Indebtedness, the "principal amount" of the
obligations of Borrower or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Borrower or any Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.


         "Moody’s" means Moody’s Investors Service, Inc.


13




--------------------------------------------------------------------------------

         "Mortgage" means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be
satisfactory in form and substance to the Administrative Agent.


         "Mortgaged Property" means, initially, each parcel of real property and
the improvements thereto owned by Borrower and the other Loan Parties, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12; provided,
however, that real property constituting part of the Excluded Assets shall not
be deemed to be "Mortgaged Property."


         "Multiemployer Plan" means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


         "Net Proceeds" means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the applicable Loan Party to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by the applicable
Loan Party as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by the applicable Loan Party, and the amount of any reserves
established by the applicable Loan Party to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or succeeding years and that are directly attributable to such event
(as determined reasonably and in good faith by the chief financial officer of
the applicable Loan Party).


         “Non-Defaulting Lender” shall have the meaning ascribed to such term in
Section 2.19(b) hereof.


         "Notes" shall have the meaning assigned to such term in Section 2.02(a)
hereof.


         "Notice of Entire Agreement" means a notice of entire agreement
executed by Borrower each other Loan Party and the Administrative Agent, as the
same may from time to time be amended, modified, supplemented or restated.


         "Obligations" means, as at any date of determination thereof, the sum
of the following: (i) the aggregate principal amount of Loans outstanding
hereunder, plus (ii) the aggregate amount of the LC Exposure, plus (iii) all
other liabilities, obligations and indebtedness under any Loan Document of
Borrower or any other Loan Party.


         "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


14




--------------------------------------------------------------------------------

         “Participant” has the meaning set forth in Section 9.04.


         “Patriot Act” shall have the meaning ascribed to such term in Section
9.14 hereof.


         "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.


         "Permitted Encumbrances" means:


                (a)        Liens imposed by law for taxes that are not yet due
or are being contested in compliance with Section 5.05;


                (b)        carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;


                (c)        pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;


                (d)        deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;


                (e)        judgment liens in respect of judgments that do not
constitute an Event of Default under clause (j) of Article VII; and


                (f)        easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of Borrower or any of its Subsidiaries;


provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.


         "Permitted Investments" means:


                (a)        direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


                (b)        investments in commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;


15




--------------------------------------------------------------------------------

                (c)        investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;


                (d)        fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and


                (e)        money market funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940 and (ii) are rated AAA by S&P and Aaa by Moody’s.


         "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.


         "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.


         "Prepayment Event" means:


                (a)        any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any asset of any Loan Party,
other than dispositions described in clauses (a), (b), (c) and (d) of Section
6.05; provided, however, that in the case of clause (d), only sales of Equity
Interests (x) in a newly formed Excluded Subsidiary that exceed $1,000,000 or
(y) in an Excluded Subsidiary in existence on the date hereof that exceed
$100,000, shall, to the extent of any excess over such threshold amounts,
constitute a Prepayment Event; or


                (b)        any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or


                (c)        the amount of any Indebtedness not permitted under
Section 6.01 incurred by Borrower or any other Loan Party after the date hereof,
or the receipt of any proceeds of any such Indebtedness; or


                (d)        the issuance by Borrower of any Equity Interests, or
the receipt by Borrower of any capital contribution.


         “Prime Medical” means Prime Medical Services, Inc., a Delaware
corporation.


16




--------------------------------------------------------------------------------

         “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate or a
favored rate, and the Administrative Agent and each Lender disclaims any
statement, representation or warranty to the contrary. The Administrative Agent,
any Lender or JPMorgan Chase Bank, National Association may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.


         "Register" has the meaning set forth in Section 9.04.


         "Related Parties" means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


         “Reinvestment Deferred Amount” means, (i) with respect to any
Prepayment Event of the nature described in clause (a) of the definition of
“Prepayment Event”, the aggregate Net Proceeds in connection therewith that are
not applied to prepay the Term Loans B pursuant to Section 2.09(c) as a result
of the delivery of a Reinvestment Notice and (ii) with respect to any Prepayment
Event of the nature described in clause (b) of the definition of “Prepayment
Event”, the aggregate Net Proceeds in connection therewith that are not applied
to prepay the Term Loans B pursuant to Section 2.09(c) pending the expiration of
the 365-day period referred to in clause (b) of the definition of “Prepayment
Event”.


         “Reinvestment Notice” shall have the meaning ascribed to such term in
Section 2.09(c) hereof.


         “Remaining Present Value” shall mean, as of any date with respect to
any lease, the present value as of such date of the scheduled future lease
payments with respect to such lease, determined with a discount rate equal to a
market rate of interest for such lease reasonably determined at the time such
lease was entered into.


         "Required Lenders" means, at any time, Lenders having Revolving
Exposures, Term Loans B and unused Commitments representing at least 50.1% of
the sum of the total Revolving Exposures, outstanding Term Loans B and unused
Commitments at such time.


         “Required Payment Percentage” means (i) 50% at all times that the Total
Leverage Ratio shall be equal to or greater than 2.00 to 1.00, (ii) 25% at all
times that the Total Leverage Ratio shall be less than 2.00 to 1.00 but equal to
or greater than 1.50 to 1.00 and (iii) 0% at all times that the Total Leverage
Ratio shall be less than 1.50 to 1.00.


         "Restricted Payment" means (i) any payment or prepayment of any
Subordinated Debt or (ii) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Borrower or any of its Subsidiaries or any option,
warrant or other right to acquire any such Equity Interests in Borrower or any
of its Subsidiaries. The term “Restricted Payments” as used herein (a) shall
include management fees paid to any Person (other than a Loan Party) owning any
Equity Interests in and to Borrower or any of its Subsidiaries and (b) shall not
include any management fees paid to Borrower or any of its Subsidiaries by an
Excluded Subsidiary.


17




--------------------------------------------------------------------------------

         "Revolving Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.


         "Revolving Commitment" means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $50,000,000.


         "Revolving Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


         "Revolving Lender" means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


         "Revolving Loan" means a Loan made pursuant to clause (b) of Section
2.01.


         "Revolving Maturity Date" means March 23, 2010.


         “S&P” means Standard & Poor’s Ratings Group.


         “Sale and Leaseback Transaction” shall have the meaning ascribed to
such term in Section 6.12 hereof.


         “Security Agreements” means, collectively, (i) the Security Agreements
dated as of the Effective Date executed between Borrower and each of the other
Loan Parties, respectively, and Administrative Agent and (ii) any and all
security agreements hereafter executed in favor of Administrative Agent and
securing all or any part of the Obligations, as any of them may from time to
time be amended, modified, restated or supplemented.


         “Security Documents” means, collectively, the Mortgages, the Security
Agreements and any and all other agreements, deeds of trust, mortgages, chattel
mortgages, security agreements, pledges, guaranties, assignments of production
or proceeds of production, assignments of income, assignments of contract
rights, assignments of partnership interest, assignments of royalty interests,
assignments of performance, completion or surety bonds, standby agreements,
subordination agreements, undertakings and other instruments and financing
statements now or hereafter executed and delivered as security for the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.


18




--------------------------------------------------------------------------------

         “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency fundings and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


         “Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, to all of the Obligations, whether now existing or
hereafter incurred. Indebtedness shall not be considered as "Subordinated Debt"
unless and until the Administrative Agent shall have received copies of the
documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in form and substance satisfactory to the Required
Lenders, duly executed by the holder or holders of such Indebtedness and
evidencing the terms and conditions of the required subordination.


         “Subordinated Debt Documents” means any indenture or note under which
any Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.


         “Subsidiary” means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.


         “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or its Subsidiaries shall be a Swap Agreement.


19




--------------------------------------------------------------------------------

         “Swingline Exposure” means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time. The initial maximum amount of Swingline Exposure is
$5,000,000.


         “Swingline Lender” means JPMorgan Chase Bank, National Association, in
its capacity as lender of Swingline Loans hereunder.


         “Swingline Loan” means a Loan made pursuant to Section 2.18.


         “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.


         “Term Loan B Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Term Loan B hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term Loan B to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Loan B
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Loan B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Loan B Commitments
is $125,000,000.


         “Term Loan B Lender” means a Lender with a Term Loan B Commitment or an
outstanding Term Loan B.


         “Term Loan B Maturity Date” means March 23, 2011.


         “Term Loans B” means Loans made pursuant to clause (a) of Section 2.01.


         “Total Leverage Ratio” means, as of any day, the ratio of (a)
Indebtedness as of such date to (b) Adjusted EBITDA for the 12 months then
ended, determined in each case on a consolidated basis for Borrower and its
Subsidiaries.


         “Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.


         “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Federal
Funds Effective Rate or the Alternate Base Rate.


         “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the Sate of New York.


20




--------------------------------------------------------------------------------

         “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.


         SECTION 1.01 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type
(e.g., a "Eurodollar Revolving Loan"). Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a
"Eurodollar Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving
Borrowing").


         SECTION 1.02 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


         SECTION 1.03 Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.


ARTICLE II.

The Credits


         SECTION 2.01 Loans. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan B to Borrower in a single
advance in a principal amount equal to its Term Loan B Commitment on or prior to
the date thirty-five (35) days after the Effective Date and (b) to make
Revolving Loans to Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid in
respect of Term Loans B may not be reborrowed.


21




--------------------------------------------------------------------------------

         SECTION 2.02 Loans and Borrowings.


                (a)        Each Loan (other than a Swingline Loan) shall be made
as part of a Borrowing consisting of Loans of the same Class and Type made by
the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The
Revolving Loans made by each Revolving Lender shall be evidenced by a single
Note of Borrower in substantially the form of Exhibit C-1 payable to the order
of such Revolving Lender in a principal amount equal to the applicable Revolving
Commitment of such Revolving Lender and otherwise duly completed. The Swingline
Loans shall be evidenced by a single Note of Borrower in substantially the form
of Exhibit C-2 payable to the order of Swingline Lender in the principal amount
of $5,000,000 and otherwise duly completed. Any Term Loan B Lender may request
in writing submitted to the Administrative Agent that the Term Loans B made by
such Term Loan B Lender be evidenced by a promissory note, and in such event,
Borrower shall execute and deliver to such Term Loan B Lender a promissory note
payable to the order of such Lender in substantially the form attached hereto as
Exhibit C-3 in a principal amount equal to the then current unpaid principal
balance of the Term Loans B made by such Term Loan B Lender and otherwise duly
completed. The promissory notes described in this Section are each, together
with all renewals, extensions, modifications and replacements thereof and
substitutions therefor, called a "Note" and collectively called the "Notes".
Each Lender is hereby authorized by Borrower to endorse on the schedule (or a
continuation thereof) that may be attached to each Note of such Lender, to the
extent applicable, the date, amount, type of and the applicable period of
interest for each Loan made by such Lender to Borrower hereunder, and the amount
of each payment or prepayment of principal of such Loan received by such Lender,
provided, that any failure by such Lender to make any such endorsement shall not
affect the obligations of Borrower under such Note or hereunder in respect of
such Loan.


                (b)        Subject to Section 2.12, each Revolving Borrowing and
Term Loan B Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as Borrower may request in accordance herewith. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement.


                (c)        At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five (5) Eurodollar Borrowings
outstanding under the Revolving Loans and a total of five (5) Eurodollar
Borrowings outstanding in respect of the Term Loans B.


22




--------------------------------------------------------------------------------

                (d)        Notwithstanding any other provision of this
Agreement, Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date or Term Loan B Maturity Date, as
applicable.


         SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing
or a Term Loan B Borrowing, Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e) may be given not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:


  (i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Loan B Borrowing;


  (ii) the aggregate amount of such Borrowing;


  (iii) the date of such Borrowing, which shall be a Business Day;


  (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


  (v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and


  (vi) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.


         If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


23




--------------------------------------------------------------------------------

         SECTION 2.04 Letters of Credit.


                (a)        General. Subject to the terms and conditions set
forth herein, Borrower may request the issuance of Letters of Credit for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.


                (b)        Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (at least five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $10,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.


                (c)        Expiration Date. Each Letter of Credit shall expire
no later than at or prior to the close of business on the earlier of (i) the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Maturity Date.


                (d)        Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


24




--------------------------------------------------------------------------------

                (e)        Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 3:00 p.m., New York City time, on (i) the Business Day that
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with this Agreement that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or Swingline Loan as contemplated above) shall not constitute a
Loan and shall not relieve Borrower of its obligation to reimburse such LC
Disbursement.


                (f)        Obligations Absolute. Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


25




--------------------------------------------------------------------------------

                (g)        Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.


                (h)        Interim Interest. If the Issuing Bank shall make any
LC Disbursement, then, unless Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.11(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.


                (i)        Replacement of the Issuing Bank. The Issuing Bank may
be replaced at any time by written agreement among Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.10(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term "Issuing
Bank" shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


26




--------------------------------------------------------------------------------

                (j)        Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in clauses (h) or (i) of Article VII. Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.09(b). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at Borrower’s risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of Borrower under this
Agreement. If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrower within three
Business Days after all Events of Default have been cured or waived. If Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.09(b), such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.09(b) and no Default
shall have occurred and be continuing.


27




--------------------------------------------------------------------------------

                SECTION 2.05 Funding of Borrowings.


                (a)        Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.18. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
maintained with the Administrative Agent in New York City and designated by
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.04(e) shall be remitted by the Administrative Agent to the Issuing Bank.


                (b)        Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. If a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
ABR Loans (but without duplication of interest calculable on such amount
pursuant to Section 2.11; provided, that nothing herein shall prohibit the
application of Section 2.11(d) to such amount). If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.


                SECTION 2.06 Interest Elections.


                (a)        Each Revolving Borrowing and Term Loan B Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


                (b)        To make an election pursuant to this Section,
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
Borrower.


28




--------------------------------------------------------------------------------

                (c)        Each telephonic and written Interest Election Request
shall specify the following information:


  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


  (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".


                If any such Interest Election Request requests a Eurodollar
Borrowing but does not specify an Interest Period, then Borrower shall be deemed
to have selected an Interest Period of one month’s duration.


                (d)        Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and, if applicable, of such Lender’s portion of each resulting
Borrowing.


                (e)        If Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


                (f)        A Borrowing of any Class may not be converted to or
continued as a Eurodollar Borrowing if after giving effect thereto the sum of
the aggregate principal amount of outstanding Eurodollar Borrowings of such
Class with Interest Periods ending on or prior to such scheduled repayment date
plus the aggregate principal amount of outstanding ABR Borrowings of such Class
would be less than the aggregate principal amount of Loans of such Class
required to be repaid on such scheduled repayment date.


29




--------------------------------------------------------------------------------

                SECTION 2.07 Termination and Reduction of Commitments.


                (a)        Unless previously terminated, (i) the Term Loan B
Commitments shall terminate on the earlier of (x) the funding of any Term Loans
B hereunder and (y) 5:00 p.m., New York City time, thirty-five (35) days after
the Effective Date and (ii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.


                (b)        Borrower may at any time terminate, or from time to
time reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and (ii) Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.09, the sum of the Revolving
Exposures would exceed the total Revolving Commitments.


                (c)        Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.


                SECTION 2.08 Repayment of Loans; Evidence of Debt.


                (a)        Borrower hereby unconditionally promises to pay (i)
to the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Term Loan B Lender the amounts required to be paid pursuant to Section 2.20
hereof, and (iii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of (x) the Revolving Maturity Date and (y)
the fifth Business Day date after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans then outstanding.


                (b)        Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.


30




--------------------------------------------------------------------------------

                (c)        The Administrative Agent shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


                (d)        The entries made in the accounts maintained pursuant
to paragraphs (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of Borrower to
repay the Loans in accordance with the terms of this Agreement.


                SECTION 2.09 Prepayment of Loans.


                (a)        Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section. Each voluntary prepayment of an ABR Revolving Loan
Borrowing shall be in an amount equal to or greater than $500,000. Each
voluntary prepayment of a Eurodollar Revolving Loan Borrowing shall be in an
amount equal to $1,000,000 or an integral multiple of $100,000 in excess
thereof. Each prepayment of a Term Loan B shall be in an amount equal to the
lesser of the entire unpaid principal balance of the Term Loans B or an integral
multiple of $500,000 and shall require at least three (3) Business Days’ advance
written notice to the Administrative Agent.


                (b)        In the event and on such occasion that the sum of the
Revolving Exposures exceeds the total Revolving Commitments, Borrower shall
prepay Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.04(j)) in an aggregate amount equal to such excess.


                (c)        In the event and on each occasion that any Net
Proceeds are received by or on behalf of any Loan Party in respect of any
Prepayment Event (other than a Prepayment Event of the nature described in
clause (d) of the definition of “Prepayment Event”), Borrower shall, within five
Business Days after such Net Proceeds are received by the applicable Loan Party,
prepay Term Loan B Borrowings in an aggregate amount equal to such Net Proceeds;
provided that, in the case of any event described in clause (a) of the
definition of the term Prepayment Event, if Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer (a “Reinvestment
Notice”) to the effect that the applicable Loan Party intends to apply the Net
Proceeds from such event, within 365 days after receipt of such Net Proceeds, to
acquire real property, equipment or other tangible assets to be used in the
business of the applicable Loan Party or acquisitions permitted under Section
6.14, and certifying that no Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
such event except to the extent of any Net Proceeds therefrom that have not been
so applied by the end of such 365-day period, at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied. Notwithstanding the foregoing, for purposes of this Agreement,
exercises of stock options granted pursuant to Borrower’s currently existing
stock option plans (or any successor thereto) and exercises of currently
existing warrants to purchase capital stock of Borrower shall not result in a
Prepayment Event or any corresponding prepayment obligation hereunder.


31




--------------------------------------------------------------------------------

                (d)        In the event and on each occasion that any Net
Proceeds are received by or on behalf of any Loan Party in respect of a
Prepayment Event of the nature described in clause (d) of the definition of
“Prepayment Event”, Borrower shall, within five Business Days after such Net
Proceeds are received by Borrower, prepay Term Loan B Borrowings in an aggregate
amount equal to the amount of such Net Proceeds times the Required Payment
Percentage in effect as of the date of such Prepayment Event.


                (e)        Following the end of each fiscal year of Borrower,
commencing with the fiscal year ending December 31, 2005, Borrower shall prepay
Term Loan B Borrowings in an aggregate amount equal to Excess Cash Flow for such
fiscal year times the Required Payment Percentage. Each prepayment pursuant to
this paragraph shall be made on or before the date on which financial statements
are delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within 120 days after the
end of such fiscal year).


                (f)        Any prepayments of Term Loan B Borrowings shall be
applied (i) first to the payment of accrued interest payable pursuant to Section
2.11(d), (ii) second to the scheduled principal repayments of the Term Loan B
Borrowings due over the twelve month period following such prepayment, and (iii)
with the balance to be applied ratably over the remaining scheduled principal
repayments of the Term Loan B Borrowings.


                (g)        Prior to any optional or mandatory prepayment of
Borrowings hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to this Section.


                (h)        Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New
York City time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.


                (i)        Each payment or prepayment by Borrower under this
Agreement or the other Loan Documents shall be made without penalties or
premiums other than as provided in Section 2.14.


32




--------------------------------------------------------------------------------

                SECTION 2.10 Fees.


                (a)        Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a revolving commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued revolving commitment fees shall be payable in arrears on the
last day of February, May, August and November of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All revolving commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing such revolving commitment fees, a Revolving Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose, except in respect of the Swingline Lender, whose
Revolving Commitment shall be reduced by the Swingline Exposure for purposes of
calculating fees due under this Section 2.10(a)).


                (b)        Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure and (ii) to the Issuing
Bank a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 20 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.


                (c)        Borrower agrees to pay to the Administrative Agent
for the account of each Term Loan B Lender a Term Loan B commitment fee, which
shall accrue at 0.50% per annum on the unused amount of the Term Loan B
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Term Loan B Commitment terminates.
Accrued Term Loan B commitment fees shall be payable in arrears on the date that
the Term Loans B are funded or upon expiration of the Term Loan B Commitments.
All Term Loan B commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).


33




--------------------------------------------------------------------------------

                (d)        Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon in writing between Borrower and the Administrative Agent.


                (e)        All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.


                SECTION 2.11 Interest.


                (a)        The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


                (b)        The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.


                (c)        Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount (after the expiration of any applicable cure periods) shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section.


                (d)        Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


                (e)        All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


34




--------------------------------------------------------------------------------

                SECTION 2.12 Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:


                (a)        the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or


                (b)        the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.


                SECTION 2.13 Increased Costs.


                (a)        If any Change in Law shall:


  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or


  (i) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


35




--------------------------------------------------------------------------------

                (b)        If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.


                (c)        A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraphs (a)
or (b) of this Section shall be delivered to Borrower, demonstrating in
reasonable detail the calculation of the amounts, and shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 20 days after
receipt thereof.


                (d)        Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive
and if such Lender or the Issuing Bank, as the case may be, notifies Borrower of
such Change in Law within 180 days after the adoption, enactment or similar act
with respect to such Change in Law, then the 180-day period referred to above
shall be extended to include the period from the effective date of such Change
in Law to the date of such notice.


                SECTION 2.14 Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.17, then, in any such event, Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, demonstrating in reasonable
detail the calculation of the amounts, shall be delivered to Borrower and shall
be conclusive absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within 20 days after receipt thereof.


36




--------------------------------------------------------------------------------

                SECTION 2.15 Taxes.


                (a)        Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


                (b)        In addition, Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.


                (c)        Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 20 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Bank, demonstrating in
reasonable detail the calculation of the amounts, shall be conclusive absent
manifest error. Notwithstanding anything to the contrary contained in this
Section 2.15, Borrower shall not be obligated to indemnify the Administrative
Agent, any Lender or the Issuing Bank for any penalties, interest or expenses
accruing on such Indemnified Taxes or Other Taxes from the date 90 days after
the receipt by the Administrative Agent, Lender or Issuing Bank of written
notice of the assertion of such Indemnified Taxes or Other Taxes.


                (d)        As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


37




--------------------------------------------------------------------------------

                (e)        Each Foreign Lender shall deliver to Borrower (with a
copy to the Administrative Agent) two properly completed and duly executed
original United States Internal Revenue Service Forms W-8BEN or Forms W-8ECI, or
any subsequent versions thereof or successors thereto, establishing that such
Foreign Lender is on the date of delivery thereof entitled to receive any and
all payments from Borrower under this Agreement completely free from United
States federal withholding tax. If Borrower is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia, then, in lieu of the forms required pursuant to the prior sentence,
each Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent) such properly completed and executed documentation
prescribed by applicable law or reasonably requested by Borrower as will permit
such payments to be made without withholding or at a reduced rate. All forms and
documentation required to be delivered by a Foreign Lender pursuant to this
Section 2.15(e) shall be delivered on or before the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office). In
addition, each Foreign Lender shall deliver such forms and documentation
promptly upon the obsolescence or invalidity of any form or documentation
previously delivered by such Foreign Lender, or upon Borrower’s reasonable
written request. Each Foreign Lender shall promptly notify Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered forms or documentation to Borrower
(or any other form of documentation adopted by the taxing authorities of the
applicable jurisdiction for such purpose). Unless Borrower has received forms or
other documents reasonably satisfactory to it indicating that payments hereunder
are not subject to United States withholding tax, Borrower shall withhold taxes
from such payments at the applicable statutory rate in the case of payments to
or for any Foreign Lender.


                (f)        If the Administrative Agent or a Lender shall become
aware that it is entitled to receive a refund in respect of any Taxes or Other
Taxes, it shall promptly notify Borrower of the availability of such refund and
shall, within 30 days after receipt of a written request by Borrower, apply for
such refund at Borrower’s expense. If the Administrative Agent or a Lender
receives a refund in respect of any Taxes or Other Taxes for which the
Administrative Agent or such Lender has received payment from Borrower under
this Section 2.15, it shall promptly notify Borrower of such refund and shall,
within 30 days after receipt of a written request by Borrower (or promptly upon
receipt, if Borrower has requested application for such refund pursuant hereto),
repay such refund to Borrower, net of all out-of-pocket expenses of such Lender
and without interest, provided that Borrower, upon the request of the
Administrative Agent or such Lender, agrees to return such refund (plus
penalties, interest or other charges) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund.


                (g)        Upon Borrower’s reasonable request, each Lender that
is a “United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to Borrower and the Administrative Agent an accurate, complete and
signed original of U.S. Internal Revenue Service Form W-9 (or applicable
successor form) to establish that such Lender is entitled to receive all
payments from Borrower under this Agreement and under any other Loan Document
free and clear from withholding of United States federal income tax.


38




--------------------------------------------------------------------------------

                SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.


                (a)        Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Sections 2.13, 2.14 or 2.15, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 3:00 p.m., New York City time), on the date
when due, in immediately available funds, without set-off or counterclaim and
without deduction except as herein specifically provided. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 131 South Dearborn, 5th Floor, Mail Code:
IL1-0010, Chicago, IL 60603, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars.


                (b)        If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.


                (c)        If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans, Term Loans B or participations in
LC Disbursements or Swingline Loans, resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans, Term
Loans B and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans B and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, or Term Loans B and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any other Loan Party or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Lender agrees that it will not exercise any right
of set-off or counterclaim or otherwise obtain payment in respect of any
Obligation owed to it other than principal of and interest accruing on the Loans
and participations in the LC Disbursements and Swingline Loans, unless all of
the outstanding principal of and accrued interest on the Loans and LC
Disbursements have been paid in full. Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of Borrower
in the amount of such participation.


39




--------------------------------------------------------------------------------

                (d)        Unless the Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. If Borrower has not in fact
made such payment when due, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


                (e)        If any Lender shall fail to make any payment required
to be made by it pursuant to this Agreement, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.


                (f)        The Administrative Agent shall pay all moneys
collected or received pursuant to the Security Documents, after deducting all
reasonable out-of-pocket costs and expenses of collection (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by it in
connection therewith, to the Lenders pro rata in accordance with the aggregate
obligations then due and payable to each of them arising under this Agreement or
any other Loan Document, and any balance of such proceeds remaining after
payment in full of all such obligations shall be paid to Borrower or the
appropriate Guarantor, as applicable, or to whomever may be lawfully entitled to
receive the same.


40




--------------------------------------------------------------------------------

                SECTION 2.17 Mitigation Obligations; Replacement of Lenders.


                (a)        If any Lender requests compensation under Section
2.13, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.


                (b)        If any Lender requests compensation under Section
2.13, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15, or if any Lender defaults in its obligation to fund Loans hereunder, then
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such assignor Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.


                SECTION 2.18 Swingline Loans.


                (a)        Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan and provided further that the
Swingline Lender shall not, without the consent of the Required Lenders, make
any Swingline Loan if any Event of Default exists of which the Swingline Lender
has actual knowledge. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Swingline
Loans.


41




--------------------------------------------------------------------------------

                (b)        To request a Swingline Loan, Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrower. The Swingline Lender shall make each Swingline
Loan available to Borrower by means of a credit to the general deposit account
of Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in Section
2.04(e), by remittance to the Issuing Bank) by 4:00 p.m., New York City time, on
the requested date of such Swingline Loan.


                (c)        The Swingline Lender may by written notice given to
the Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Revolving
Lenders will participate. The Administrative Agent will give notice thereof to
each Revolving Lender by 2:00 p.m., New York City time on such Business Day,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional,
subject to Swingline Lender’s compliance with the provisions of Section 2.18(a)
hereof, and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Revolving Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
Borrower in writing of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from Borrower (or other party on
behalf of Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted by the Administrative Agent to the
Swingline Lender and to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear, such
remittance to be made on the day of receipt if such payment is received by 3:00
p.m., New York City time and prior to 11:00 a.m. of the following Business Day
if such payment is received after 3:00 p.m., New York City time. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
Borrower of any default in the payment thereof.


42




--------------------------------------------------------------------------------

                SECTION 2.19 Defaulting Lender.


                (a)        Notwithstanding anything to the contrary contained
herein, in the event any Lender (x) has refused (which refusal constitutes a
breach by such Lender of its obligations under this Agreement) to make available
its portion of any Loan or (y) notifies either the Administrative Agent or
Borrower that such Lender does not intend to make available its portion of any
Loan (if the actual refusal would constitute a breach by such Lender of its
obligations under this Agreement) (each, a “Lender Default”), all rights and
obligations hereunder of such Lender (a “Defaulting Lender”) as to which a
Lender Default is in effect and of the other parties hereto shall be modified to
the extent of the express provisions of this Section while such Lender Default
remains in effect.


                (b)        Advances shall be incurred pro rata from Lenders
which are not Defaulting Lenders (the “Non-Defaulting Lenders”) based on their
respective Commitments) and no Commitment of any Lender or any pro rata share of
any Loans required to be advanced by any Lender shall be increased as a result
of such Lender Default. Amounts received in respect of principal of any type of
Loans shall be applied to reduce the applicable Loans of each Lender pro rata
based on the aggregate of the outstanding Loans of that type of all Lenders at
the time of such application; provided, that, such amount shall not be applied
to any Loans of a Defaulting Lender at any time when, and to the extent that,
the aggregate amount of Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Commitment of all Loans then outstanding.


                (c)        A Defaulting Lender shall not be entitled to give
instructions to the Administrative Agent or to approve, disapprove, consent to
or vote on any matters relating to this Agreement and the other Loan Documents.
All amendments, waivers and other modifications of this Agreement and the other
Loan Documents may be made without regard to a Defaulting Lender and, for
purposes of the definition of “Required Lenders,” a Defaulting Lender shall be
deemed not to be a Lender and not to have Loans outstanding.


                (d)        Other than as expressly set forth in this Section,
the rights and obligations of a Defaulting Lender (including the obligation to
indemnify the Administrative Agent) and the other parties hereto shall remain
unchanged. Nothing in this Section shall be deemed to release any Defaulting
Lender from its obligations under this Agreement and the other Loan Documents,
shall alter such obligations, shall operate as a waiver of any default by such
Defaulting Lender hereunder, or shall prejudice any rights which Borrower, the
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.


                (e)        In the event a Defaulting Lender retroactively cures
to the satisfaction of the Administrative Agent the breach which caused a Lender
to become a Defaulting Lender, such Defaulting Lender shall no longer be a
Defaulting Lender and shall be treated as a Lender under this Agreement and the
other Loan Documents.


                SECTION 2.20 Amortization of Term Loans B. On May 31, 2005 and
on the last day of each February, May, August and November thereafter through
and including February 28, 2010, Borrower shall repay Term Loan B Borrowings in
the aggregate principal amount of $312,500. On May 31, 2010 and on the last day
of each February, May, August and November thereafter prior to the Term Loan B
Maturity Date, Borrower shall repay Term Loan B Borrowings in the aggregate
principal amount of $29,687,500. To the extent not previously paid, all Term
Loans B shall be due and payable on the Term Loan B Maturity Date.


43




--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties


                Borrower represents and warrants to the Lenders that:


                SECTION 3.01 Organization; Powers. Borrower and each its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite corporate,
partnership (limited or otherwise) or limited liability company power and
authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.


                SECTION 3.02 Authorization; Enforceability. The Transactions to
be entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of Borrower
or such Loan Party (as the case may be), enforceable against Borrower or such
Loan Party (as applicable) in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


                SECTION 3.03 Governmental Approvals; No Conflicts. The
Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents, (b)
will not violate in any material respect any applicable law or regulation or the
charter, by-laws or other organizational documents of Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon Borrower or any of its Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by Borrower or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of Borrower or any of its Subsidiaries, except Liens created
under the Loan Documents.


                SECTION 3.04 Financial Condition. Borrower has heretofore
furnished (or made available) to the Lenders (i) the audited consolidated
balance sheet and statements of income, stockholders equity and cash flows of
Borrower and of Prime Medical as of and for the fiscal year ended December 31,
2003, (ii) the unaudited consolidated balance sheet and statements of income and
cash flows of Borrower and of Prime Medical as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2004, June 30, 2004 and September
30, 2004, (iii) the unaudited consolidated balance sheet and statements of
income of Prime Medical as of and for the fiscal month and the portion of the
fiscal year ended October 31, 2004 and for Borrower as of and for the fiscal
month and the portion of the fiscal year ended November 30, 2004, December 31,
2004, January 31, 2005 and February 28, 2005, and (iv) a pro forma consolidated
balance sheet for Borrower as of December 31, 2004. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Borrower and its consolidated Subsidiaries and
Prime Medical and its consolidated subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clauses (ii),
(iii) and (iv) above. Since December 31, 2003, there has occurred no event which
would be reasonably likely to have a Material Adverse Effect.


44




--------------------------------------------------------------------------------

                SECTION 3.05 Properties.


                (a)        Borrower and each of its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business (including the Mortgaged Properties), except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.


                (b)        Borrower and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Borrower
and each of its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that could not reasonably be expected
to result in a Material Adverse Effect.


                SECTION 3.06 Litigation and Environmental Matters.


                (a)        There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.


                (b)        Except as could not reasonably be expected to result
in a Material Adverse Effect, neither Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv)
knows of any basis for any Environmental Liability.


                SECTION 3.07 Compliance with Laws and Agreements. Borrower and
each of its Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.


                SECTION 3.08 Investment and Holding Company Status. Neither
Borrower nor any other Loan Party is (a) an "investment company" as defined in,
or subject to regulation under, the Investment Company Act of 1940 or (b) a
"holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.


45




--------------------------------------------------------------------------------

                SECTION 3.09 Taxes. Borrower and each of its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Borrower or its applicable Subsidiary has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


                SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each of such cases so as to cause a Material Adverse Effect.


                SECTION 3.11 Disclosure. Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading; provided, however, that with respect
to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. For purposes of this provision, disclosures made by
Borrower in filings with the Securities and Exchange Commission at least five
Business Days prior to the Effective Date which are publicly available shall be
deemed to have been disclosed to the Lenders hereunder as of the Effective Date.


                SECTION 3.12 Subsidiaries. Borrower has no Subsidiaries other
than as set forth on Schedule 3.12 hereto. The percentage and nature of the
Equity Interests in and to each Subsidiary is listed on Schedule 3.12 hereto.


                SECTION 3.13 Insurance. As of the Effective Date, all premiums
due in respect of all material insurance maintained by Borrower and each of its
Subsidiaries have been paid.


46




--------------------------------------------------------------------------------

                SECTION 3.14 Labor Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against Borrower or any of its Subsidiaries
pending or, to the knowledge of Borrower, threatened. Except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, the hours worked by and payments made to employees of Borrower
and each of its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. Except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, all payments due
from Borrower or any of its Subsidiaries, or for which any claim may be made
against Borrower or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Borrower or any of its Subsidiaries. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Borrower or any of its Subsidiaries is bound.


                SECTION 3.15 Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
Borrower and each other Loan Party, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of Borrower and each other Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) Borrower and each
other Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) Borrower and each other Loan Party will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted.


                SECTION 3.16 Material Property Subject to Security Documents.
The Collateral constitutes all of the real and material personal property owned
by Borrower or any other Loan Party, other than the Excluded Assets.


ARTICLE IV

Conditions


                SECTION 4.01 Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


                (a)        The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) counterparts of this Agreement signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed counterparts of
this Agreement.


                (b)        The Administrative Agent (or its counsel) shall have
received from Borrower an original of each Note to be delivered on the date
hereof, signed on behalf of Borrower.


47




--------------------------------------------------------------------------------

                (c)        The Administrative Agent (or its counsel) shall have
received from Borrower and from each other party to the Loan Documents (other
than the Notes) either (i) counterparts of each applicable Loan Document signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of the applicable Loan Document) that such party has signed
counterparts of such Loan Document.


                (d)        The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Fulbright & Jaworski L.L.P., counsel for Borrower and
each Guarantor, in form and substance satisfactory to the Administrative Agent
and its counsel, covering such other matters relating to Borrower and each of
the Guarantors, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request. Borrower hereby requests such counsel to deliver such
opinion.


                (e)        The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
Borrower and each of the Guarantors, the authorization of the Transactions and
any other legal matters relating to Borrower and each of the Guarantors, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.


                (f)        The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an appropriate officer or
other responsible party acceptable to Administrative Agent on behalf of
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.03.


                (g)        The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.


                (h)        The Administrative Agent shall have received each of
the following:


  (i) any certificates representing Equity Interests in and to wholly-owned
Subsidiaries of Borrower required to be pledged as Collateral for the
Obligations as of the Effective Date and powers, endorsed in blank, with respect
to such certificates;


  (ii) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents; and


  (iii) the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to Borrower and each of the Guarantors in such
jurisdictions as the Administrative Agent may require and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.


48




--------------------------------------------------------------------------------

                (i)        The Administrative Agent shall have received evidence
that the insurance required by Section 5.07 and the Security Documents is in
effect.


                (j)        If reasonably requested by the Administrative Agent,
the Administrative Agent shall have received, and shall be satisfied with the
results of, an environmental report prepared by a consultant acceptable to the
Administrative Agent with respect to any Environmental Liabilities that may be
attributable to such properties or operations as have been specified by the
Administrative Agent for review.


                (k)        The Administrative Agent shall have received evidence
satisfactory to the Administrative Agent that Borrower and each of the
Guarantors shall have been released from all liabilities and obligations in
respect of Indebtedness (other than the Obligations and other than liabilities
and obligations expressly permitted under Section 6.01 hereof, or as to which
the proceeds of the initial Loans will be used to payoff such obligations in
full).


                (l)        The Administrative Agent shall have received from the
Financial Officer of Borrower a certificate of solvency supporting the
conclusions that after giving effect to the Transactions, Borrower and the other
Loan Parties (1) are solvent on a consolidated basis and will be solvent on a
consolidated basis subsequent to incurring Indebtedness in connection with the
Transactions, (2) will be able to pay their debts and liabilities as they become
due and (3) will not be left with unreasonably small capital with which to
engage in their businesses.


The Administrative Agent shall notify Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.


                SECTION 4.02 Term Loans B. The Lenders shall make Term Loans B
hereunder on or prior to the date which is thirty-five (35) days after the
Effective Date. For purposes of funding the Term Loan B Commitments, all
conditions precedent under Section 4.01 hereof shall be deemed to be satisfied
upon the initial funding of a Revolving Loan hereunder or the issuance of the
initial Letter of Credit hereunder. The proceeds of the Term Loans B shall be
applied in payment of the Indebtedness described on Schedule 6.07 hereto (which
Indebtedness must be paid in full from such proceeds and other sums made
available by Borrower for such purpose).


                SECTION 4.03 Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:


                (a)        The representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable.


49




--------------------------------------------------------------------------------

                (b)        At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.


                Each Borrowing and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.


ARTICLE V

Affirmative Covenants


                Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, Borrower covenants and agrees
with the Lenders that:


                SECTION 5.01 Financial Statements and Other Information.
Borrower will furnish to the Administrative Agent and each Lender:


                (a)        within 90 days after the end of each fiscal year of
Borrower, its audited consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG L.L.P. or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Borrower and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;


                (b)        within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of Borrower, its consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;


                (c)        concurrently with any delivery of financial
statements under clauses (a) or (b) above, a certificate of a Financial Officer
of Borrower, in the form of Exhibit B hereto, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 5.13 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the Effective Date which would reasonably be expected
to have an adverse effect on Borrower and its Subsidiaries, on a consolidated
basis, and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


50




--------------------------------------------------------------------------------

                (d)        a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) to be
delivered by January 31 and, promptly when available, any material revisions of
such budget; and


                (e)        promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Borrower or any of its Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent may reasonably request.


For purposes of clauses (a) and (b) above, the financial statements referred to
therein shall be deemed to have been delivered to the Administrative Agent and
the Lenders on the date on which such financial statements are posted on the
EDGAR System of the Securities and Exchange Commission.


                SECTION 5.02 Notices of Material Events. Borrower will furnish
to the Administrative Agent prompt written notice of the following:


                (a)        the occurrence of any Default;


                (b)        the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; and


                (c)        any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


                SECTION 5.03 Information Regarding Borrower.


                (a)        Borrower will furnish to the Administrative Agent
prompt written notice of any change (i) in any Loan Party’s jurisdiction of
organization, corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral. Borrower also agrees promptly to notify the Administrative Agent if
any material portion of the Collateral is damaged in any material respect or
destroyed.


51




--------------------------------------------------------------------------------

                (b)        After the Effective Date, Borrower will notify the
Administrative Agent in writing promptly upon Borrower’s or any other Loan
Party’s acquisition or ownership of any estate (fee simple or leasehold) of real
property, wherever located, other than the Mortgaged Property and Excluded
Assets or of any personal property other than Excluded Assets not already
covered by the Security Documents (such acquisition or ownership being herein
called an “Additional Collateral Event” and the property so acquired or owned
being herein called “Additional Collateral”). As soon as practicable and in any
event within thirty (30) days after an Additional Collateral Event, Borrower
shall (a) execute and deliver or cause to be executed and delivered Security
Documents, in form and substance satisfactory to Administrative Agent, in favor
of Administrative Agent and duly executed by Borrower or the other applicable
Loan Party, covering and affecting and granting a first-priority Lien upon the
applicable Additional Collateral, and such other documents (including all items
required by Administrative Agent in connection with the Security Documents
executed prior to the initial Loans being made hereunder, such as surveys,
environmental assessments, certificates, legal opinions, all in form and
substance reasonably satisfactory to Administrative Agent) as may be required by
Administrative Agent in connection with the execution and delivery of such
Security Documents; (b) with respect to any Additional Collateral which is real
property, to the extent required by Administrative Agent, cause a title
insurance underwriter satisfactory to Administrative Agent to issue to
Administrative Agent a mortgage policy of title insurance, in form and substance
satisfactory to Administrative Agent, insuring the first-priority Lien of the
applicable Mortgage in such amount as is satisfactory to Administrative Agent,
and (c) deliver or cause to be delivered by applicable Loan Parties such other
documents or certificates consistent with the terms of this Agreement and
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request.


                SECTION 5.04 Existence; Conduct of Business. Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Article VI.


                SECTION 5.05 Payment of Obligations. Borrower will, and will
cause each of its Subsidiaries to, pay its Material Indebtedness and other
obligations, including liabilities for Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Borrower or its
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.


52




--------------------------------------------------------------------------------

                SECTION 5.06 Maintenance of Properties. Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.


                SECTION 5.07 Insurance. Borrower will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required to be
maintained pursuant to the Security Documents. Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.


                SECTION 5.08 Casualty and Condemnation. Borrower (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.


                SECTION 5.09 Books and Records; Inspection Rights. Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.


                SECTION 5.10 Compliance with Laws. Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.


                SECTION 5.11 Use of Proceeds and Letters of Credit. The Letters
of Credit and the proceeds of the Loans will be used only for general corporate
and working capital purposes, which may include refinancing existing
Indebtedness. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U, T and X.


                SECTION 5.12 Further Assurances. Borrower will, and will cause
each other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. Borrower also agrees to
provide to the Administrative Agent, from time to time upon reasonable request
by the Administrative Agent, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.


53




--------------------------------------------------------------------------------

                SECTION 5.13 Financial Covenants. Borrower will have and
maintain:


                (a)        Interest Coverage Ratio – an Interest Coverage Ratio
of not less than 3.00 to 1.00 at all times.


                (b)        Total Leverage Ratio – a Total Leverage Ratio of not
greater than (i) 3.50 to 1.00 at all times from and after the date hereof
through and including September 30, 2005, (ii) 3.00 to 1.00 at all times from
and after October 1, 2005 through and including September 30, 2006 and (iii)
2.50 to 1.00 at all times thereafter.


                SECTION 5.14 Maintain Rating. Borrower will at all times use
commercially reasonable efforts to cause the Indebtedness evidenced by this
Agreement and the other Loan Documents to be rated by S&P and Moody’s.


                SECTION 5.15 Post-Closing Matters. Promptly following the
Effective Date, Borrower shall use commercially reasonable efforts to grant a
Lien on each parcel of real property owned by Borrower as of the Effective Date
(other than Excluded Assets). Notwithstanding the generality of the foregoing,
it is expressly agreed that Borrower shall not be required to provide or expend
any amounts for title work, surveys, appraisals, environmental site assessments
or other similar diligence in connection with such Liens. Promptly following any
reasonable request therefor by the Administrative Agent, Borrower shall use
commercially reasonable efforts to deliver to the Administrative Agent (i)
agreements whereby (x) each warehouseman, bailee, agent or processor having
possession of any material portion of the Inventory of Borrower or any other
Loan Party has subordinated any Lien such warehouseman, bailee, agent or
processor may claim therein and agreed to hold all such Inventory for the
Administrative Agent’s account subject to the Administrative Agent’s instruction
and (y) each landlord in respect of any material space leased by Borrower or any
other Loan Party has subordinated any Lien such landlord may claim in any
property of Borrower or any other Loan Party and (ii) evidence reasonably
satisfactory to the Administrative Agent that none of the Mortgaged Property
lies in an area requiring special notices of flood hazard issues or the purchase
of flood hazard insurance.


ARTICLE VI

Negative Covenants


                Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, Borrower covenants and agrees with the
Lenders that:


54




--------------------------------------------------------------------------------

                SECTION 6.01 Indebtedness. Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:


  (i) Indebtedness created under the Loan Documents;


  (ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01;


  (iii) Indebtedness of any Loan Party to Borrower or any other Loan Party;


  (iv) Guarantees by any Loan Party of Indebtedness of Borrower or any other
Loan Party;


  (v) purchase money Indebtedness (including Capital Lease Obligations);
provided, however, that the aggregate amount of such purchase money Indebtedness
(including Capital Lease Obligations) plus the Remaining Present Value of
outstanding leases entered into under Section 6.12 hereof shall not exceed, at
any one time outstanding, $15,000,000;


  (vi) Indebtedness of Excluded Subsidiaries;


  (vii) Guarantees by any Loan Party of Indebtedness of Excluded Subsidiaries in
an aggregate amount not exceeding $30,000,000 at any one time outstanding
(inclusive of amounts which are guaranteed as of the Effective Date);


  (viii) Earn-out Indebtedness;


  (ix) extensions, renewals and replacements of any of the foregoing that do not
increase the outstanding principal amount thereof; and


  (x) other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding.


                SECTION 6.02 Liens. Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:


  (i) Liens created under the Loan Documents;


  (ii) any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02;


  (iii) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets subject to, and secure only, the
respective Capital Lease Obligations or purchase money Indebtedness;


55




--------------------------------------------------------------------------------

  (iv) Liens upon any property or asset of an Excluded Subsidiary;


  (v) Liens securing any refinancing (but not increase) of Indebtedness existing
on the date hereof which is currently secured by a Lien upon the real property
owned by Borrower in Austin, Texas; and


  (vi) Permitted Encumbrances.


                SECTION 6.03 Fundamental Changes.


                (a)        Borrower will not, nor will it permit any of the
other Loan Parties to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
of the Loan Parties may undertake any of the transactions permitted by Section
6.14 hereof, (ii) any Loan Party other than Borrower may merge into Borrower in
a transaction in which Borrower is the surviving entity, (iii) any Loan Party
other than Borrower may merge into any Guarantor in a transaction in which the
surviving entity is a Guarantor, and (iv) any Loan Party other than Borrower may
liquidate or dissolve if Borrower determines in good faith that such liquidation
or dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lenders.


                (b)        Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.


                SECTION 6.04 Investments, Loans, Advances and Guarantees.
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary of Borrower prior to such merger) any Equity Interests
in or evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, except:


                (a)        investments existing on the date hereof and set forth
on Schedule 6.04;


                (b)        Permitted Investments;


                (c)        investments by Borrower or its Subsidiaries in the
Equity Interests of any Subsidiary which is a Guarantor;


                (d)        investments by Borrower or its Subsidiaries in the
Equity Interests of Subsidiaries which are not Guarantors not to exceed
$10,000,000 in the aggregate at any one time outstanding;


                (e)        loans or advances made by any Loan Party to Borrower
or any other Loan Party;


56




--------------------------------------------------------------------------------

                (f)        loans or advances by Borrower or any of its
Subsidiaries to their respective employees in the ordinary course of business,
not to exceed $500,000 in the aggregate at any one time outstanding;


                (g)        accounts receivable owned by Borrower or any of its
Subsidiaries, if created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


                (h)        acquisitions permitted by Section 6.14;


                (i)        Guarantees constituting Indebtedness permitted by
Section 6.01;


                (j)        investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent Accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; and


                (k)        other investments not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $10,000,000 in the aggregate
at any one time outstanding.


                SECTION 6.05 Asset Sales. Borrower will not, and will not permit
any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Borrower permit any
other Loan Party to issue any additional Equity Interest in such Loan Party to
any Person other than Borrower or another Loan Party, except:


                (a)        sales of inventory, used, obsolete or surplus
equipment and Permitted Investments in the ordinary course of business;


                (b)        sales, transfers and dispositions to Borrower or a
Subsidiary of Borrower (other than an Excluded Subsidiary);


                (c)        pursuant to non-exclusive licenses in the ordinary
course of business;


                (d)        sales of Equity Interests to third parties in
Subsidiaries that are not Guarantors;


                (e)        the divestiture of assets related to Borrower’s
orthopedics’ division as publicly disclosed prior to the Effective Date; and


                (f)        other sales by Borrower or any of its Subsidiaries
which do not exceed, in the aggregate, $10,000,000 in any fiscal year;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and solely for cash consideration.


                SECTION 6.06 Swap Agreements. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, other than
Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which Borrower or any of its Subsidiaries is exposed in the
conduct of its business or the management of its liabilities.


57




--------------------------------------------------------------------------------

                SECTION 6.07 Restricted Payments. Except as identified on
Schedule 6.07, Borrower will not, nor will it permit any of its Subsidiaries
(other than Excluded Subsidiaries) to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (ii) Subsidiaries of Borrower may declare and pay
dividends ratably with respect to their Equity Interests, and (iii) Borrower
may, from time to time, pay dividends or make other payments in respect of
Borrower’s common stock or common stock options or similar plans maintained by
Borrower.


                SECTION 6.08 Transactions with Affiliates. Borrower will not,
nor will it permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to Borrower or its
applicable Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Borrower and any Loan
Party not involving any other Affiliate and (c) any Restricted Payment permitted
by Section 6.07 and (d) as disclosed on Schedule 6.08.


                SECTION 6.09 Restrictive Agreements. Borrower will not, nor will
it permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Borrower or any other Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets, (b) the ability of any Subsidiary of Borrower (other than Excluded
Subsidiaries) to pay dividends or other distributions with respect to any shares
of its capital stock or other Equity Interests or (c) the ability of any Loan
Party to make or repay loans or advances to any other Loan Party or to Guarantee
Indebtedness of any other Loan Party; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof and identified on Schedule 6.07, (iii) the foregoing shall not
apply to restrictions and conditions imposed by any loan agreement to which only
an Excluded Subsidiary is a party, (iv) the foregoing shall not apply to
restrictions and conditions imposed by a partnership agreement to which only an
Excluded Subsidiary is a party, (v) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (vii) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof.


                SECTION 6.10 Amendment of Material Documents. Borrower will not,
nor will it permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) any Subordinated Debt Document or (b) its organizational
documents (in any manner adverse to the Lenders).


58




--------------------------------------------------------------------------------

                SECTION 6.11 Additional Subsidiaries. Borrower will not, and
will not permit any of its Subsidiaries to, form or acquire any Subsidiary after
the Effective Date except that Borrower or any other Loan Party may form, create
or acquire (i) an Excluded Subsidiary or (ii) a wholly-owned Subsidiary so long
as (a) immediately thereafter and giving effect thereto, no event will occur and
be continuing which constitutes a Default; (b) any such Subsidiary which is not
a Foreign Subsidiary (and, where applicable, Borrower) shall execute and deliver
a Guaranty (or, at the option of Administrative Agent, a joinder to the Guaranty
executed concurrently herewith) and such Security Documents as the
Administrative Agent may reasonably require to effectuate the provisions of this
Agreement regarding Collateral to be covered by the Security Documents, and (c)
Administrative Agent is given at least ten (10) days’ prior notice or such
shorter period approved by the Administrative Agent) of such formation, creation
or acquisition, provided, that prior notice shall not be required in connection
with the formation or acquisition of a subsidiary in connection with an
acquisition described in Section 6.14; provided, further, that Borrower or any
other Loan Party may, from time to time, form Subsidiaries that at the time of
formation are wholly owned directly or indirectly by Borrower and that own no
material assets but are intended to be vehicles for investments by third
parties, and each such Subsidiary shall not be required to execute a Guaranty or
other Security Documents.


                SECTION 6.12 Sale and Leaseback Transactions. Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted either (i)
with respect to property owned by Borrower or any Subsidiary that is acquired
after the Effective Date so long as such Sale and Lease-Back Transaction is
consummated within 180 days of the acquisition of such property or (ii) if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to Section 6.01(a)(v) and
the Remaining Present Value of outstanding leases previously entered into under
this Section would not exceed $10,000,000 in the aggregate.


                SECTION 6.13 Capital Expenditures. Borrower will not, and will
not permit any of its Subsidiaries to, permit the aggregate amount of all
Capital Expenditures for the Loan Parties (i) during the fiscal year ending on
December 31, 2005, to exceed $15,000,000 and (ii) during any subsequent fiscal
year, to exceed the sum of $15,000,000 plus any unused availability for Capital
Expenditures under this Section from the immediately preceding fiscal year (but
not from any earlier fiscal year).


                SECTION 6.14 Acquisitions. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions for the purposes of acquiring all or a substantial portion of the
assets, property and/or equity interests in and to any Person, a provided that
Borrower or any Loan Party may acquire all or a substantial portion of the
assets, property and/or operations of, any Person or Persons (other than
Borrower or any of its Subsidiaries) so long as:


59




--------------------------------------------------------------------------------

                (a)        the aggregate consideration paid by Borrower and the
other Loan Parties, in the aggregate in any twelve (12) month period, in
connection with such acquisitions (including the present value of any Earn-Out
Indebtedness, determined using assumptions reasonably acceptable to the
Administrative Agent) shall not exceed $25,000,000;


                (b)        no Default or Event of Default shall have occurred
and be continuing or, on a pro forma basis, would reasonably be expected to
result from such acquisition, without synergies other than synergies that could
be referenced in pro forma combined financial statements prepared in compliance
with Regulation S-X issued by the Securities and Exchange Commission (and
Borrower shall deliver to the Administrative Agent a certificate regarding the
foregoing prior to the closing of any acquisition of property or series of
related acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes a
controlling interest in the common stock or other equity interest of a
non-natural Person and (b) involves the payment of consideration by Borrower and
its Subsidiaries in excess of $5,000,000);


                (c)        Borrower shall have delivered (or caused to be
delivered) to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent in connection with such acquisition;


                (d)        Borrower shall have delivered (or caused to be
delivered) to the Lenders, not less than fifteen (15) Business Days prior to the
proposed closing date of the acquisition, a description of the acquisition
(including a description of the Person or assets to be acquired, the purchase
price, the manner of acquisition, the payment structure and any other terms and
conditions reasonably required by the Administrative Agent) and a draft copy of
the purchase agreement, merger agreement or similar governing document
(including schedules thereto to the extent such schedules are then available and
relate to Borrower’s compliance with this Agreement, but excluding exhibits)
with respect to the acquisition;


                (e)        Borrower shall have delivered (or caused to be
delivered) to the Lenders, not less than fifteen (15) Business Days prior to the
proposed closing date of the acquisition, the historical financial statements of
the Person to be acquired, if applicable, for the most recent two (2) year
period and the most recent interim financial statements of the Person to be
acquired;


                (f)        concurrently with the closing of the applicable
acquisition, Borrower shall have delivered (or caused to be delivered) to the
Administrative Agent all documents required pursuant to Section 6.11 hereof; and


                (g)        Borrower shall deliver (or caused to be delivered) to
the Administrative Agent, promptly after the closing date of the acquisition,
(i) the final purchase agreement, merger agreement or similar governing document
(including schedules and exhibits thereto) with respect to the acquisition, (ii)
copies of all opinions of counsel to the seller and/or the Person to be acquired
which are delivered in connection with the acquisition and (iii) evidence of the
approval of the acquisition by the board of directors or equivalent governing
body (or the shareholders) of the seller and/or or the Person to be acquired.


60




--------------------------------------------------------------------------------

ARTICLE VII

Events of Default


                If any of the following events ("Events of Default") shall
occur:


                (a)        Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;


                (b)        Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause (a)
of this Article) payable under this Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;


                (c)        any representation or warranty made or deemed made by
or on behalf of Borrower or any other Loan Party in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;


                (d)        Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.02, 5.03(b), 5.07, 5.11
or 5.13 or in Article VI;


                (e)        any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to Borrower (which notice will be given at the request of
the Required Lenders);


                (f)        any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (other than the redemption of the Indebtedness to be paid
with the proceeds of the Term Loans B);


                (g)        an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Borrower or any of its Subsidiaries or their debts,
or of a substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any of its Subsidiaries or for a
substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


61




--------------------------------------------------------------------------------

                (h)        Borrower or any of its Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate, partnership (limited or otherwise) or limited liability
company action for the purpose of effecting any of the foregoing;


                (i)        Borrower or any of its Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;


                (j)        one or more judgments for the payment of money in an
aggregate amount in excess of $1,000,000 (exclusive of amounts covered by
insurance) shall be rendered against Borrower or any of its Subsidiaries and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Borrower or any of
its Subsidiaries to enforce any such judgment;


                (k)        an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;


                (l)        any Lien purported to be created under any Security
Document shall cease to be a valid and perfected Lien on any Collateral, with
the priority required by the applicable Security Document, except as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, and the same shall not be fully cured within
30 days after notice thereof to Borrower by the Administrative Agent, or any
Lien purported to be created under any Security Document shall be asserted by
any Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;


                (m)        a Change of Control shall occur;


then, and in every such event (other than an event with respect to Borrower
described in clauses (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower; and in case of any event with
respect to Borrower described in clauses (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by Borrower. Notwithstanding the provisions of
clauses (g), (h) and (i) of this Article, the occurrence of any of the events
described in such clauses with respect to Excluded Subsidiaries shall not
constitute an Event of Default so long as the aggregate of the book value of the
assets owned by each Excluded Subsidiary which becomes subject to any such event
after the Effective Date times the percentage ownership interest of the Loan
Parties in each such Excluded Subsidiary does not exceed $10,000,000.


62




--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent


                Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.


                The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any of its
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder.


                The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct, BUT
REGARDLESS OF THE PRESENCE OF ORDINARY NEGLIGENCE. The Administrative Agent
shall not be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


63




--------------------------------------------------------------------------------

                The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


                The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


                Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
(and, in the event (i) neither the Administrative Agent nor any Affiliate of the
Administrative Agent, as a Lender, has any Revolving Exposure, outstanding Term
Loan B or unused Commitment and (ii) the Required Lenders so request, the
Administrative Agent shall) resign at any time by notifying the Lenders, the
Issuing Bank and Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York City, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


64




--------------------------------------------------------------------------------

                Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.


ARTICLE IX

Miscellaneous


                SECTION 9.01 Notices.


                (a)        Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below) or otherwise specifically set forth in this Agreement, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


  (i) if to Borrower, to it at 1301 Capital of Texas Hwy., Suite B-200, Austin,
Texas 78746, Attn: Chief Financial Officer and General Counsel (Telecopy: (512)
314-4305), with a copy to Fulbright & Jaworski L.L.P., 2200 Ross Avenue, Suite
2800, Dallas, Texas 75201, Attention: Brett H. Todd (Telecopy No. (214)
855-8200);


  (ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, 131 South Dearborn, 5th Floor, Mail Code: IL1-0010, Chicago, IL
60603, Attention: April Yebd (Telecopy No. 312-385-7098), with a copy in each
case to JPMorgan Chase Bank, National Association, 221 W. Sixth Street, 2nd
Floor, Austin, Texas 78701, Attention: Pete Yuan (Telecopy No. 512-479-5101);


  (iii) if to the Issuing Bank, to JPMorgan Chase Bank, National Association,
420 West Van Buren, 7th Floor, Mail Code: IL1-0236, Chicago, IL 60606-6613,
Attention: Victorio De Guzman (Telecopy No. 312-954-2457), with a copy in each
case to JPMorgan Chase Bank, National Association, 221 W. Sixth Street, 2nd
Floor, Austin, Texas 78701, Attention: Pete Yuan (Telecopy No. 512-479-5101);


  (iv) if to the Swingline Lender, to JPMorgan Chase Bank, National Association,
131 South Dearborn, 5th Floor, Mail Code: IL1-0010, Chicago, IL 60603,
Attention: April Yebd (Telecopy No. 312-385-7098)), with a copy in each case to
JPMorgan Chase Bank, National Association, 221 W. Sixth Street, 2nd Floor,
Austin, Texas 78701, Attention: Pete Yuan (Telecopy No. 512-479-5101); and


65




--------------------------------------------------------------------------------

  (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


                (b)        Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


                (c)        Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


                SECTION 9.02 Waivers; Amendments.


                (a)        No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.


                (b)        Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or provide for an Interest Period with a duration in excess
of six months, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment (including any mandatory
prepayment) of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.16(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) except as expressly contemplated by the Loan
Documents, release any Guarantor from liability under the Guaranty or limit the
liability of any Guarantor in respect of the Guaranty, without the written
consent of each Lender, (vii) release all or substantially all of the Collateral
from the Liens of the Security Documents, without the written consent of each
Lender or (viii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each affected Class; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent
or the Issuing Bank or the Swingline Lender, as the case may be, and (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Revolving Lenders (but not the
Term Loan B Lenders) or the Term Loan B Lenders (but not the Revolving Lenders)
may be effected by an agreement or agreements in writing entered into by
Borrower and requisite percentage in interest of the affected Class of Lenders.


66




--------------------------------------------------------------------------------

                (c)        If any Lender fails to consent to an issue requiring
approval in an instance where Lenders holding greater than 50% of the aggregate
amount of the Loans and unused Commitments have provided a consent, then
Borrower may require such non-consenting Lender to assign all of its outstanding
Loans and unused Commitments, at par, to another lender acceptable to Borrower
and Administrative Agent which is not affiliated with Borrower.


                SECTION 9.03 Expenses; Indemnity; Damage Waiver.


                (a)        Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


67




--------------------------------------------------------------------------------

                (b)        Borrower shall indemnify the Administrative Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee, BUT THE PRESENCE OF ORDINARY NEGLIGENCE SHALL NOT AFFECT THE
AVAILABILITY OF SUCH INDEMNITY.


                (c)        To the extent that Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank or the
Swingline Lender under paragraphs (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such. For purposes hereof, a Lender’s "pro rata share"
shall be determined based upon (without duplication) its share of the sum of the
total Revolving Exposures, outstanding Term Loans B and unused Commitments at
the time.


                (d)        To the extent permitted by applicable law, neither
Borrower nor any other Loan Party shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.


                (e)        All amounts due under this Section shall be payable
not later than three Business Days after written demand therefor (which in the
case of paragraph (b) above, shall describe in reasonable detail the loss,
claim, damage, liability and related expense incurred by such Indemnitee).


68




--------------------------------------------------------------------------------

                SECTION 9.04 Successors and Assigns.


                (a)        The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


                (b)        (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:


  (A) Borrower, provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and


  (B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment or (y) all or any portion of a Term Loan B to a
Lender, an Affiliate of a Lender or an Approved Fund; and


  (C) the Issuing Bank and the Swingline Lender, provided that no consent of the
Issuing Bank or the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan B.


                (ii)        Assignments shall be subject to the following
additional conditions:


  (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in respect of a Revolving Commitment, and shall not result in the
assigning Lender holding a Commitment of less than $3,000,000 and $1,000,000 in
respect of a Term Loan B, unless each of Borrower and the Administrative Agent
otherwise consent, provided that no such consent of Borrower shall be required
if an Event of Default has occurred and is continuing;


69




--------------------------------------------------------------------------------

  (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


  (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided, that only a single fee shall be imposed
in the case of contemporaneous assignments to or from a group of Affiliated
Lenders or Approved Funds under common management); and


  (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section, the term “Approved Fund” has the following
meaning:


                “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


                (iii)        Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


                (iv)        The Administrative Agent, acting for this purpose as
an agent of Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, the Issuing Bank, the
Swingline Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


70




--------------------------------------------------------------------------------

                (v)        Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


                (c)        (i) Any Lender may, without the consent of Borrower,
the Administrative Agent or the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16(c) as though it were a Lender.


                (ii)        A Participant shall not be entitled to receive any
greater payment under Sections 2.13 or 2.14 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with Section
2.15(e) as though it were a Lender.


                (d)        Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto or otherwise increase the costs or reduce the benefits to
Borrower.


71




--------------------------------------------------------------------------------

                SECTION 9.05 Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank, the Swingline Lender or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


                SECTION 9.06 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.


                SECTION 9.07 Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


                SECTION 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


72




--------------------------------------------------------------------------------

                SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of
Process.


                (a)        This Agreement shall be construed in accordance with
and governed by the law of the State of New York.


                (b)        Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against Borrower or its
properties in the courts of any jurisdiction.


                (c)        Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


                (d)        Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.


                SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


73




--------------------------------------------------------------------------------

                SECTION 9.11 Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.


                SECTION 9.12 Confidentiality. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than Borrower.
For the purposes of this Section, “Information” means all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower; provided
that, in the case of information received from Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


                SECTION 9.13 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the "Charges"), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


74




--------------------------------------------------------------------------------

                SECTION 9.14 Syndication Agent. Bank of America, N.A., in its
capacity as Syndication Agent, shall have no rights, powers, duties, obligations
or liabilities under this Agreement or any of the other Loan Documents, but to
the extent that for any reason any Person makes a claim against Bank of America,
N.A., in its capacity as Syndication Agent and not as a Lender the
indemnification provisions in Article VIII and in Section 9.03 shall apply.


                SECTION 9.15 USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Patriot Act.


75




--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


 
HEALTHTRONICS, INC.,
   a Georgia Corporation



By: _______________________________
       Name: John Q. Barnidge
       Title:    Senior Vice President and Chief Financial
                    Officer
       Tax Id. No. 58-2210668























[signature pages to Credit Agreement]




--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, NATIONAL,
ASSOCIATION, individually and as
Administrative Agent and as Issuing Bank and
Swingline Lender



By: __________________________________
       Name: _____________________________
       Title:   _____________________________























[signature pages to Credit Agreement]




--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A.




By: __________________________________
       Name: _____________________________
       Title:   _____________________________























[signature pages to Credit Agreement]




--------------------------------------------------------------------------------

  WACHOVIA BANK, NA




By: __________________________________
       Name: _____________________________
       Title:   _____________________________























[signature pages to Credit Agreement]




--------------------------------------------------------------------------------

  LASALLE BANK, NATIONAL ASSOCIATION,




By: __________________________________
       Name: _____________________________
       Title:   _____________________________























[signature pages to Credit Agreement]




--------------------------------------------------------------------------------